Citation Nr: 0022687	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction with history of seizures and mental deterioration, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active military service from November 1945 to 
June 1947.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1995 rating 
decision of the RO in Winston-Salem, North Carolina Regional 
Office (RO), which denied the veteran's claim for an 
increased rating for his service-connected schizophrenia 
reaction with history of seizures and mental deterioration.  
The notice of disagreement with this determination was 
received in August 1995.  The statement of the case was 
issued in September 1995.  The substantive appeal was 
received in September 1995.  Additional medical records were 
received in November and December 1996, and in May 1998.  A 
supplemental statement of the case was issued in November 
1999.  The appeal was received at the Board in March 2000.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in July 2000.  


REMAND

The veteran essentially contends that the present 50 percent 
disability rating does not accurately reflect the current 
severity of his service-connected schizophrenic reaction with 
history of seizures and mental deterioration.  An allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based on the veteran's contentions, the Board finds 
that the claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

After a thorough review of the veteran's claims file, the 
Board concludes that a remand is necessary to obtain an 
additional VA psychiatric examination prior to a final 
determination herein.  Specifically, VA regulations require 
that a physical examination be conducted when evidence 
indicates that there has been a material change in a 
disability or where it is necessary to determine the current 
severity of a disability.  38 C.F.R. § 3.327(a) (1999).  
However, the veteran has not been afforded a VA psychiatric 
examination in conjunction with his claim for an increased 
rating.  The last psychiatric examination of record was 
conducted in 1994, approximately 6 years ago.  In light of 
the veteran's contentions and the length of time since his 
last examination, it is necessary to provide him a 
psychiatric examination to evaluate the current severity of 
his service-connected psychiatric disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997); see also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) ("where the record does 
not adequately reveal the current state of the claimant's 
disability and the claim is well-grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination").  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

To ensure that the psychiatrist's review of the veteran's 
pertinent medical history is a fully informed one, the RO 
must obtain and associate with the claims file all 
outstanding records of pertinent medical treatment of the 
veteran, to specifically include records, dated since October 
1994, from the VA Medical Center in Winston-Salem, North 
Carolina.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, the Board hereby REMANDS this case 
to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran from the Winston-Salem VAMC 
(since October 1994); as well as from any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or are search for such 
records otherwise yields negative 
results, that fact should be documented 
in the claims file. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected schizophrenic reaction with 
history of seizures and mental 
deterioration.  The entire claims folder, 
to include a complete copy of this REMAND 
must be made available to and be reviewed 
by the examining psychiatrist.  A 
complete history should be taken, 
particularly a history of employment, 
past and current.  All necessary special 
studies or tests including psychological 
testing, if indicated, are to be 
accomplished, and all clinical findings 
should be set forth in detail.  

Regarding the latter, the examiner should 
specifically any render findings with 
respect to the existence and extent or 
frequency of memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) Scale score, and the 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should indicate 
the percentage or portion of the score 
representing impairment due to the 
service-connected schizophrenia.  

The examiner should also offer an 
assessment of the degree of social and 
industrial impairment (i.e., mild, 
moderate, considerable, severe, or total) 
attributable to the veteran's service-
connected disability, excluding, to the 
extent possible, the effects of any other 
nonservice-connected physical or mental 
impairment.  In this regard, the examiner 
should describe the impact of the 
veteran's service-connected disability on 
his ability to obtain and retain 
substantially gainful employment, 
identifying his employment limitations, 
if any.  If the examiner is unable to 
distinguish the effects (i.e., symptoms 
and extent of impairment) attributable to 
the service-connected schizophrenia and 
any other nonservice-connected 
psychiatric disorder, he/she should 
clearly state as much, and indicate that 
the findings rendered pertain to overall 
psychiatric impairment.

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusion reached (to 
include citation, as appropriate, to 
specific evidence of record), should be 
set forth in a typewritten report. 

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies or opinions 
requested, the report must be returned 
for corrective action.  See 38 C.F.R. 
§ 4.2 (1999); Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completion of the foregoing, 
and after completing any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for an increased rating 
for schizophrenic reaction with history 
of seizures and mental deterioration in 
light of all pertinent evidence and legal 
authority.  Such legal authority should 
include 38 C.F.R. § 3.655, if applicable; 
and both the former and revised 
applicable schedular criteria for 
evaluating the veteran's service-
connected psychiatric disability.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this remand.

5.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, including discussion of the 
changes to the psychiatric disabilities 
section of the rating schedule, effective 
November 7, 1996.  If the veteran has 
failed to report for an examination, 
citation and discussion of 38 C.F.R. 
§ 3.655 must be provided.  The SSOC 
should also reflect detailed reasons and 
bases for the determinations reached.  
The veteran and his representative should 
then be afforded a reasonable period of 
time in which to respond before the case 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


